      Case 4:20-cv-00573 Document 3 Filed on 02/21/20 in TXSD Page 1 of 6
                                                                   United States District Court
                                                                     Southern District of Texas

                                                                        ENTERED
                   IN THE UNITED STATES DISTRICT COURT               February 21, 2020
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION                         David J. Bradley, Clerk




MARK E. COVINGTON,                     §
TDCJ #02043229,                        §
                                       §
                   Petitioner,         §
                                       §
v.                                     §
                                       §          CIVIL ACTION NO. H-20-0573
LORIE DAVIS, Director, 1               §
Texas Department of Criminal           §
Justice - Correctional                 §
Institutions Division,                 §
                                       §
                   Respondent.         §




                       MEMORANDUM OPINION AND ORDER



       Petitioner Mark E. Covington (TDCJ #02043229) has filed a
Petition for a Writ of Habeas Corpus By a Person in State Custody
("Petition") (Docket Entry No. 1), seeking relief from a prison
disciplinary conviction entered against him while incarcerated in
the    Texas    Department     of   Criminal      Justice       Correctional

Institutions Division ("TDCJ").            After reviewing the pleadings in
accordance with Rule 4 of the Rules Governing Section 2254 Cases in
the United States District Courts, the court will dismiss this case
for the reasons explained below.



      Although Covington names "Warden R. Moore" as the respondent,
       1

the clerk's office has substituted Director Lorie Davis as the
state official having custody of him pursuant to Rule 2(a) of the
Rules Governing Section 2254 Cases in the United States District
Courts.
    Case 4:20-cv-00573 Document 3 Filed on 02/21/20 in TXSD Page 2 of 6




                             I.   Background

     Covington is currently serving a life sentence in TDCJ as the
result of a conviction for witness tampering that was entered
against him in Hopkins County,            Texas. 2   That conviction was

affirmed on      direct   appeal in an      unpublished   decision.        See
Covington v. State, No. 06-15-00191-CR, 2016 WL 2997123 (Tex. App.
- Texarkana May 25, 2016, pet. ref'd) (affirming the conviction in
Hopkins County Cause No. 1524835); see also Covington v. State,
No. 06-15-00190-CR, 2016 WL 2997121 (Tex. App. - Texarkana May 25,
2016, pet. ref'd) (affirming the conviction in a companion case,
Hopkins County Cause No. 1524733)
     Covington now seeks relief in the form of a federal writ of
habeas corpus to challenge a prison disciplinary conviction that
was entered against him at the Wynne Unit in Huntsville, where he
is currently confined. 3    Covington indicates that he was convicted
on October 6, 2019, in TDCJ disciplinary case number 20200022609,
for possessing a cell phone in violation of prison rules. 4               As a
result of this disciplinary conviction, Covington lost commissary
privileges for 45 days and he forfeited 364 days of previously




     2
         Petition, Docket Entry No. 1, p. 2.
     3
         Id. at 1, 5.
     4
         Id. at 5.
                                    -2-
    Case 4:20-cv-00573 Document 3 Filed on 02/21/20 in TXSD Page 3 of 6



earned good-time credit. 5             He was also reduced in classification
status from S3 to Ll. 6
     Covington argues that he was denied due process in connection
with his disciplinary conviction because there was insufficient
evidence to support the charged offense or show that he had actual
possession of the cell phone. 7                 Covington cannot establish a

constitutional violation or show that he is entitled to federal
habeas relief for reasons discussed below under the legal standard
that applies to prison disciplinary proceedings.

                  II.    Prison Disciplinary Proceedings

     An inmate's rights in the prison disciplinary setting are
governed by the Due Process Clause of the Fourteenth Amendment to
the United States Constitution.             See Wolff v. McDonnell, 94 S. Ct.
2963, 2974-75 (1974).           Prisoners charged with institutional rules
violations are entitled to rights under the Due Process Clause only
when the disciplinary action may result in a sanction that will
infringe upon a constitutionally protected liberty interest.                  See
Sandin v. Conner, 115 S. Ct. 2293, 2302 (1995).                 A Texas prisoner
cannot     demonstrate      a    Due     Process   violation    in   the   prison
disciplinary      context       without    first   satisfying     the   following
criteria:      (1) he must be eligible for early release on the form of


     5
         Id.
     6
         Id.
     7
         Id. at 6-7.

                                          -3-
      Case 4:20-cv-00573 Document 3 Filed on 02/21/20 in TXSD Page 4 of 6



parole known as mandatory supervision; and (2) the disciplinary
conviction at issue must have resulted in a loss of previously
earned good-time credit.        See Malchi v. Thaler, 211 F.3d 953, 957-
58 (5th Cir. 2000); see also White v. Jenkins, 735 F. App'x 855,
856 (5th Cir. 2018) (per curiam) ("A prisoner who is not eligible

for    release    on   mandatory   supervision     has   no   constitutional
expectancy of early release and so has no protected liberty
interest in his good time credits.") (citation omitted).
       Covington cannot meet the first criteria for establishing a
Due Process violation because, as a Texas inmate serving a life
sentence, Covington is not eligible for early release on mandatory
supervision as a matter of law.             See Ex parte Franks, 71 S.W.3d
327, 327 (Tex. Crim. App. 2001) (concluding that "a life-sentenced
inmate is not eligible for release to mandatory supervision"); see
also Arnold v. Cockrell, 306 F.3d 277, 279 (5th Cir. 2002) (holding
that a Texas inmate serving a life sentence is not eligible for
mandatory supervision and,         therefore,     has no constitutionally
protected interest in such release). Absent eligibility for early
release on mandatory supervision, Covington cannot demonstrate that
he had a protected liberty interest in the previously earned good­
time credits that were forfeited as the result of his conviction.
See Malchi, 211 F.3d at 957-58; see also Dorsey v. McFarlin, 609
F. App'x 266, 267 (5th Cir. 2015) (per curiam).
      To the extent that Covington lost privileges, this type of
sanction does not pose an "atypical" or "significant" hardship that

                                      -4-
    Case 4:20-cv-00573 Document 3 Filed on 02/21/20 in TXSD Page 5 of 6



implicates a constitutionally protected liberty interest.                 See
Madison v. Parker, 104 F.3d 765, 768 (5th Cir. 1997) (observing
that limitations imposed on commissary privileges and temporary
cell restrictions are "merely changes in the conditions of [an
inmate's] confinement and do not implicate due process concerns").
Likewise, reductions in a prisoner's classification status and the
potential impact on good-time credit earning ability are not
protected by the Due Process Clause.        See Malchi, 211 F.3d at 958;
Luken v. Scott, 71 F.3d 192, 193            (5th Cir. 1995).        Because
Covington cannot establish a violation of a constitutional right,
his Petition will be dismissed for failure to state a claim upon
which relief may be granted.

                 III.     Certificate of Appealability

     Rule 11 of the Rules Governing Section 2254 Cases requires a
district court to issue or deny a certificate of appealability when
entering a final order that is adverse to the petitioner.                  A
certificate of appealability will not issue unless the petitioner
makes "a substantial showing of the denial of a constitutional
right," 28 U.S.C.     §   2253 (c) (2), which requires a petitioner to
demonstrate that     "reasonable jurists would         find the district
court's assessment of the constitutional claims debatable or
wrong."   Tennard v. Dretke, 124 S. Ct. 2562, 2565 (2004) (quoting
Slack v. McDaniel, 120 S. Ct. 1595, 1604             (2000)).    The court
concludes that jurists of reason would not debate the assessment of

                                    -5-
    Case 4:20-cv-00573 Document 3 Filed on 02/21/20 in TXSD Page 6 of 6




the petitioner's claims or whether the petitioner has demonstrated

the violation of a constitutional right.        Therefore, a certificate

of appealability will not issue.

                       IV.   Conclusion and Order

     Based on the foregoing, the court ORDERS as follows:

     1.    The Petition for a Writ of Habeas Corpus By a
           Person in State Custody filed by Mark E. Covington
           (Docket Entry No. 1) is DENIED, and this action
           will be dismissed with prejudice.

     2.    A certificate of appealability is DENIED.

     The Clerk shall provide a copy of this Memorandum Opinion and
Order to the petitioner.

     SIGNED at Houston, Texas, on this 21st day of February, 2020.




                                                SIM LAKE
                                  SENIOR UNITED STATES DISTRICT JUDGE




                                    -6-
